t c memo united_states tax_court diane gussie petitioner v commissioner of internal revenue respondent docket no filed date diane gussie pro_se taylor cortright for respondent memorandum opinion gale judge respondent determined deficiencies in petitioner’s federal_income_tax and additions to tax as follows additions to tax_year deficiency sec_6651 a sec_6651 a dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number - subseguent to the filing of a timely petition respondent’s motion to strike with respect to the sec_6651 a additions to tax was granted after concessions the issues remaining for decision’ are whether petitioner received nonemployee compensation of dollar_figure during we hold that she did whether petitioner is entitled to certain deductions she claims for her and tax years we hold that she is not whether we have jurisdiction to order a refund_or_credit to petitioner of a dollar_figure overpayment she made with respect to her federal_income_tax liability we hold that we do not unless otherwise noted all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure petitioner claimed in her petition that she may be entitled to a bad_debt or other deduction arising from a note she received in exchange for a portion of her interest in bankers mortgage group inc petitioner did not present any evidence or make any further argument regarding this claim accordingly we treat this claim as abandoned and do not address it herein see 100_tc_367 ryback v commissioner 91_tc_524 ndollar_figure - whether petitioner is liable for additions to tax under sec_6651 for all years at issue except we hold that she is some of the facts have been stipulated and are so found at the time of filing the petition petitioner resided in middleburg virginia during the years at issue petitioner was the sole shareholder of bankers mortgage group inc bankers mortgage a corporation engaged in the business of arranging mortgages and selling real_estate prior to receiving the statutory_notice_of_deficiency petitioner had not filed federal_income_tax returns for her or tax years respondent prepared substitute tax returns for each of these years based on information returns received from third parties and issued a statutory_notice_of_deficiency on date covering each of the foregoing years issue l nonemployee compensation on the basis of forms he received respondent determined that petitioner received nonemployee compensation of dollar_figure during petitioner admits she received payments totaling dollar_figure from bankers mortgage during she claims respondent concedes that petitioner is not liable for a sec_6651 addition_to_tax for because petitioner’s prepayment_credits exceeded her tax_liability for that year q4e- however that such payments represented loan repayments and that the form_1099 issued by bankers mortgage reporting nonemployee compensation paid to her in that amount was erroneous petitioner made no argument and offered no evidence to refute the remaining dollar_figure of respondent’s determination generally the commissioner’s notice_of_deficiency is presumed to be correct and the taxpayer bears the burden of proving it is erroneous rule a 290_us_111 due to this presumption of correctness we generally do not look behind the notice_of_deficiency to examine the evidence upon which the determination was made 83_tc_269 the court_of_appeals for the fourth circuit where an appeal in this case would lie has held that a taxpayer may overcome the commissioner’s presumption of correctness by persuading the court with a preponderance_of_the_evidence that the commissioner’s determination is arbitrary and excessive 967_f2d_986 4th cir affg tcmemo_1990_618 if a taxpayer proves that the commissioner’s deficiency determination is arbitrary then the commissioner bears the burden of proving the existence and amount of the deficiency id pincite thus in order to overcome the presumption of correctness accorded respondent’s determination petitioner must show by a preponderance_of_the_evidence that the - - payments she admits receiving from bankers mortgage represented loan repayments that were erroneously reported as nonemployee compensation petitioner introduced a document workpaper she claims was used by an accountant for bankers mortgage to prepare its forms w-2 wage and tax statement and 1099-misc miscellaneous income the workpaper reflects that petitioner made loans to bankers mortgage totaling dollar_figure during and it also reflects that during petitioner earned a salary of dollar_figure and commissions totaling dollar_figure from bankers mortgage petitioner claims that due to financial difficulties bankers mortgage did not pay her the commissions she earned during petitioner acknowledged that the workpaper is ambiguous on its face and could be interpreted to indicate either amounts petitioner actually received from bankers mortgage or merely amounts owed to her she did not however attempt to remove such ambiguity by presenting testimony of the accountant responsible for preparing the workpaper in addition to being ambiguous the workpaper is riddled with inconsistencies and in many instances tends to refute rather than support petitioner’s contentions the workpaper suggests that petitioner made loans to bankers mortgage totaling dollar_figure during and but does not indicate that any loan repayments occurred in whereas petitioner contends -- - herein that she received loan repayments of dollar_figure during that year the workpaper also suggests that petitioner’s salary in was dollar_figure but petitioner has agreed in connection with this case that it was dollar_figure without making any effort to explain the discrepancy furthermore the workpaper’s recitation that petitioner earned dollar_figure in commissions and dollar_figure in salary is consistent with the proposition that she received at least dollar_figure in compensation from bankers mortgage during given the foregoing problems the workpaper at most supports an inference that petitioner made some loans to bankers mortgage it does not however support a finding that respondent erred in determining that petitioner received nonemployee compensation of dollar_figure from bankers mortgage during petitioner did not present any other evidence from the books_and_records of bankers mortgage to prove the existence of loans or to clarify how bankers mortgage treated the payments in issue for its own tax and financial reporting purposes her testimony further indicated that the alleged loans were not evidenced by promissory notes were not secured_by collateral and did not earn interest during pretrial proceedings this court repeatedly informed petitioner of her responsibility to substantiate her claim that the form_1099 information bankers mortgage furnished to respondent was erroneous at trial petitioner claimed to possess the books_and_records of bankers mortgage but admitted she never presented such documents to respondent and did not bring them to the trial proceedings - the only other evidence petitioner proffered at trial was a summary of the activity in her personal checking account that she prepared in anticipation of trial and the testimony of a certified_public_accountant suk l lee who prepared the form_1040 that petitioner presented to respondent for purposes of these proceedings even if petitioner’s checking account summary and mr lee’s testimony are not rendered inadmissible under the hearsay and best evidence rules see fed r evid and neither would be probative on the question of whether the payments petitioner received from bankers mortgage in were repayments of loans on the basis of the record before us we find that petitioner has failed to carry her burden of proving that respondent’s determination that she received dollar_figure of nonemployee compensation in was erroneous and we sustain it although sec_6201 as amended by the taxpayer bill of right sec_2 publaw_104_168 sec a 110_stat_1463 imposes certain additional evidentiary burdens on the commissioner where a taxpayer asserts a reasonable dispute with respect to an item_of_income reported on an information_return by a third party and the taxpayer has fully cooperated with the commissioner that section is inapplicable in this case sec_6201 was effective as of date although the petition in this case was filed on date the trial was conducted on date assuming arguendo that sec_6201 is effective for purposes of this case and that petitioner has asserted a reasonable dispute concerning the item_of_income reported on the form_1099 issued by bankers mortgage sec_6201 would nonetheless be inapplicable because continued issue petitioner’s claimed deductions for and the remaining dispute for concerns petitioner’s claim to a commission expense deduction in the amount of dollar_figure the only dispute in involves petitioner’s claim to various deductions the precise nature of which is not clear from the record ’ deductions are a matter of legislative grace and a taxpayer must substantiate amounts claimed as deductions by maintaining records adequate to establish such entitlement sec_6001 503_us_79 sec continued petitioner has not fully cooperated with respondent as required by the statute sec_6201 provides that full cooperation includes providing access to and inspection of all documents within the control of the taxpayer if reasonably requested petitioner admits possessing the books_and_records of bankers mortgage yet never provided such records to respondent despite respondent’s repeated requests that petitioner substantiate her claims regarding the form_1099 from bankers mortgage thus with respect to this item_of_income petitioner has not fully cooperated and sec_6201 is inapplicable see mcquatters v commissioner tcmemo_1998_88 petitioner claimed this deduction as a schedule c profit or loss from business_expense on the form_1040 she submitted to respondent in connection with these proceedings respondent allowed the other schedule c expenses that petitioner claimed on the form_1040 but contends that petitioner has not adequately substantiated that the dollar_figure represented a deductible expense rather than a capitalizable cost related to the acquisition of real_estate ’ petitioner claimed various expenses on a form_1040 that she submitted to respondent shortly before trial respondent agreed to allow certain deductions listed on schedule a and schedule c of the form_1040 that respondent concedes were adequately substantiated but contends that all remaining deductions claimed by petitioner have not been substantiated - a income_tax regs petitioner did not present any evidence to substantiate her claim to the deductions in question for either of the years at issue accordingly we hold that petitioner is not entitled to them issue petitioner’s overpayment the parties have agreed that petitioner’s withholdings exceeded her tax_liability for by dollar_figure although petitioner did not request a refund_or_credit of this overpayment in the petition we find that this issue was tried by consent under rule b as respondent listed the overpayment dispute as an issue for trial in his pretrial memorandum respondent concedes that petitioner’s federal_income_tax withholdings exceeded her tax_liability by dollar_figure but argues that this court lacks jurisdiction to award a refund_or_credit of this overpayment because the period of limitations has expired generally this court has jurisdiction to award a refund_or_credit for overpayments of tax paid within one of two applicable look-back periods the years before respondent issued the notice_of_deficiency or the years before the taxpayer filed his or her return sec_6511 b b 516_us_235 smathers v commissioner tcmemo_2000_113 in this case the 2-year look- back period applies because petitioner did not file a tax_return before respondent issued the notice_of_deficiency commissioner v lundy supra pincite thus we have jurisdiction to award a - refund_or_credit only if petitioner paid the tax at issue within the years preceding the date issuance of the notice_of_deficiency under sec_6513 the withholding taxes making up petitioner’s overpayment for were deemed paid on date as the tax at issue was paid more than years prior to the issuance of the notice_of_deficiency this court lacks jurisdiction to award a credit or refund of the overpayment issue additions to tax under sec_6651 a respondent determined that petitioner is liable for the sec_6651 addition_to_tax for each of the years at issue but subsequently conceded the addition for sec_6651 provides for an addition_to_tax for failure_to_file a federal_income_tax return by its due_date determined with regard to any extension of time for filing unless it is shown that such failure is due to reasonable_cause and not due to willful neglect the addition_to_tax equal sec_5 percent of the amount_required_to_be_shown_as_tax on the return for each month or fraction thereof during which the failure_to_file continues up to a maximum of percent sec_6651 for taxable years ending after date the 2-year look-back period is increased to years where a notice_of_deficiency is issued during the third year after the due_date for filing the tax_return and no return was filed before the date of the notice see sec_6512 as amended by the taxpayer_relief_act_of_1997 publaw_105_34 111_stat_1037 petitioner did not file federal_income_tax returns for any of the years at issue before issuance of the notice_of_deficiency in this case on date the notice_of_deficiency was issued more than a year after date the latest due_date for petitioner to file any of her federal_income_tax returns for the years at issue in this case ’ petitioner did not offer any evidence of reasonable_cause for her failure_to_file ’ based on the foregoing we find that petitioner is liable for the sec_6651 additions to tax as determined by respondent for each of the years at issue except to reflect the foregoing decision will be entered under rule absent an extension petitioner’s form_1040 was due on date in the petition petitioner avers that she sought extensions to file her federal_income_tax returns for and respondent admits that petitioner filed extensions for filing with respect to her and tax years but denies that she filed extensions for her and tax years petitioner did not present any evidence to support the claim that she filed or received extensions for any of the years in question nor did she present any evidence to support a finding that any of her returns for the years at issue in this case were due later than date as the notice_of_deficiency in this case was issued on date sec_7491 is inapplicable
